DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/08/2021 has been entered. Claims 1, 12, 17 have been amended and claims 4-5, 13-14, 18-19 have been cancelled. Therefore, claims 1-3, 6-12, 15-17 and 20-21 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowaczyk et al. (US – 2016/0047432 A1, herein after Nowaczyk’ 432).
As per claim 1, Nowaczyk’ 432 discloses Shock Absorber with Frequency Dependent Passive Valve comprising:
a housing (114, 116, upper and lower housing, [0020], Fig: 3-4) defining a fluid cavity (172, [0026], Fig: 3-4);
a spool valve (122, [0021], Fig: 3-4) movably disposed within the housing (Fig: 3-4);
a bumper (120, end stop 120 function as bumper, [0021], Fig: 3-4) disposed between the housing and the spool valve (Fig: 3-4) and having an upper surface abutting the housing (Attached figure and fig: 3-4) and a lower surface abutting the spool valve (Attached figure and fig: 3-4), wherein at least the bumper (120), the spool valve (122) and the housing (114, 116) together define an enclosed volume (172, Fig: 3-4); and
one or more bleed paths (152, Fig: 3-4) defined on at least one of the bumper, the spool valve and the housing and the one or more bleed paths are defined on at least one of the upper surface and the lower surface of the bumper (see arrow 150, Fig: 3-4), the one or more bleed paths fluidly communicating the fluid cavity with the enclosed volume (Fig: 3-4).

As per claim 2, Nowaczyk’ 432 discloses wherein the spool valve defining an annular groove (Attached figure and fig: 3-4) on an outer surface of the spool valve (Fig: 3-4).
As per claim 3, Nowaczyk’ 432 discloses a sealing member (Attached figure and fig: 3-4) is disposed within the groove, and wherein the sealing member, the spool valve, the bumper and the housing together define the enclosed volume (172, Attached figure and fig: 3-4).

As per claim 6, Nowaczyk’ 432 discloses wherein the housing defines an annular shoulder (Attached figure and fig: 3-4), and wherein the bumper (120 is at least partly received within the annular shoulder (Attached figure and fig: 3-4).

    PNG
    media_image1.png
    632
    629
    media_image1.png
    Greyscale


As per claim 7, Nowaczyk’ 432 discloses wherein the one or more bleed paths are defined on an inner surface of the housing (see arrow 150, Fig: 3-4).

As per claim 8, Nowaczyk’ 432 discloses wherein the one or more bleed paths are defined on an upper surface of the spool valve (see arrow 150, Fig: 3-4).
As per claim 11, Nowaczyk’ 432 discloses a bypass valve (spool valve 122, valve body 124, valve seat plate 126, interface 128 and disc pack 130 operates as a bypass valve assembly to allow fluid flow 150, [0028], Fig: 3-4) including:
a valve seat plate (126, Fig: 3-4) disposed adjacent to the spool valve (Fig: 3-4);
an interface 128, Fig: 3-4) disposed adjacent to the valve seat plate (Fig: 3-4); and
a spring (134, Fig: 3-4) biasing the interface against the valve seat plate (Fig: 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowaczyk et al. (US – 2016/0047432 A1, herein after Nowaczyk’ 432).
As per claim 9, Nowaczyk’ 432 discloses all the claimed invention but fails to explicitly disclose the one or more bleed paths comprises eight bleed paths disposed about at least one of the bumper, the spool valve and the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more bleed paths comprises eight bleed paths disposed about at least one of the bumper, the spool valve and the housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960), MPEP-2144.04, VI. (B).

As per claim 10, Nowaczyk’ 432 discloses all the claimed invention but fails to explicitly disclose each of the one or more bleed paths is square, rectangular, round, or V-shaped.
It would have been obvious matter of design choice to make the bleed paths in which the one or more bleed paths is square, rectangular, round, or V-shaped, since applicant has not disclose that the one or more bleed paths is square, rectangular, round, or V-shaped solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Nowaczyk (prior art) invention. In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975), MPEP-2144.04, VI (C).

Claims 12, 15-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowaczyk et al. (US – 2015/0053518 A1, herein after Nowaczyk’ 518) and further in view of another invention of Nowaczyk et al. (US – 2016/0047432 A1, herein after Nowaczyk’ 432).
As per claim 12, Nowaczyk’ 518 discloses Shock Absorber with Frequency Dependent Passive Valve comprising: a pressure tube (30, Figs: 2, 5);
a piston assembly (32, Fig: 5) disposed within the pressure tube (30, Figs: 2, 5); a piston rod (34, Fig: 5) projecting out of the pressure tube (Figs: 2, 5), the piston assembly (32) being attached to the piston rod (34) and the piston rod including an axial passageway (146, Fig: 5) that forms an internal bore (fig: 5) extending through a portion of a length of the piston rod (Fig: 5) and acting as a portion of a fluid bypass flow path (arrow 500, Fig: 5); and

a housing (410, Fig: 5) defining a fluid cavity (434, Fig: 5); a spool valve (420, Fig: 5) movably disposed within the housing (Fig: 5), wherein the spool valve (420) includes a hole (440, Fig: 5) extending through a full length of the spool valve (Fig: 5) and being in fluid communication with the axial passageway of the piston rod (arrow 500, Fig: 5);
a bumper (Attached figure and fig: 5) disposed between the housing (410) and the spool valve (420), wherein at least the bumper, the spool valve and the housing together define an enclosed volume (Attached figure and fig: 5); and one or more bleed paths (Attached figure and fig: 5) defined on at least one of the bumper (Attached figure and fig: 5), the spool valve and the housing (Attached figure and fig: 5), the one or more bleed paths fluidly communicating the fluid cavity with the enclosed volume (arrow 500, Fig: 5).
However, Nowaczyk’ 518 fails to explicitly disclose bumper having an upper surface abutting the housing and a lower surface abutting the spool valve and
the one or more bleed paths are defined on at least one of the upper surface and the lower surface of the bumper.
Another invention of Nowaczyk’ 432 discloses Shock Absorber with Frequency Dependent Passive Valve comprising:
bumper having an upper surface abutting the housing (Attached figure and fig: 3-4) and a lower surface abutting the spool valve (Attached figure and fig: 3-4) and

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shock absorber with frequency dependent passive valve of the Nowaczyk’ 518 to make the bumper having an upper surface abutting the housing and a lower surface abutting the spool valve and the one or more bleed paths are defined on at least one of the upper surface and the lower surface of the bumper as taught by another invention of Nowaczyk’ 432, in order to provide the art with a frequency dependent hydraulic damper or shock absorber that provides soft damping in rebound or compression strokes of the hydraulic damper or shock absorber. Soft damping is provided for the higher frequency road inputs in the extension/rebound stroke or the compression stroke of the hydraulic damper or shock absorber.

As per claim 15, Nowaczyk’ 518 discloses wherein the one or more bleed paths are defined on an inner surface of the housing (Attached figure and fig: 5).

As per claim 16, Nowaczyk’ 518 discloses wherein the one or more bleed paths are defined on an upper surface of the spool valve (Attached figure and fig: 5).

As per claim 17, Nowaczyk’ 518 discloses Shock Absorber with Frequency Dependent Passive Valve comprising:
a pressure tube (30, Fig: 2, 5);
a piston assembly (32, Fig: 5) disposed within the pressure tube (30, Figs: 2, 5);

a valve assembly (412, Fig: 5) attached to the piston rod (Fig: 5), the valve assembly comprising:
a housing (410, Fig: 5) defining a fluid cavity (434, Fig: 5);
a spool valve (420, Fig: 5) movably disposed within the housing (Fig: 5), the spool valve defining an annular groove (Attached figure and fig: 5) on an outer surface of the spool valve (Attached figure and fig: 5), wherein the spool valve (420) includes a hole (440, Fig: 5) extending through a full length of the spool valve (Fig: 5) and being in fluid communication with the axial passageway of the piston rod (arrow 500, Fig: 5);
a sealing member (Attached figure and fig: 5) disposed within the groove (Attached figure and fig: 5);
a bumper (Attached figure and fig: 5) disposed between the housing (410) and the spool valve (420), wherein the sealing member, the spool valve, the bumper and the housing together define an enclosed volume (Attached figure and fig: 5);
one or more bleed paths (Attached figure and fig: 5) defined on at least one of the bumper (Attached figure and fig: 5), the spool valve and the housing, the one or more bleed paths fluidly communicating the fluid cavity with the enclosed volume (arrow 500, Fig: 5); and

a valve seat plate (436, Fig: 5) disposed adjacent to the spool valve (Fig: 5);
an interface (424, Fig: 5) disposed adjacent to the valve seat plate (Fig: 5); and
a spring (432, Fig: 5) biasing the interface against the valve seat plate (Fig: 5).
However, Nowaczyk’ 518 fails to explicitly disclose bumper having an upper surface abutting the housing and a lower surface abutting the spool valve and
the one or more bleed paths are defined on at least one of the upper surface and the lower surface of the bumper.
Another invention of Nowaczyk’ 432 discloses Shock Absorber with Frequency Dependent Passive Valve comprising:
bumper having an upper surface abutting the housing (Attached figure and fig: 3-4) and a lower surface abutting the spool valve (Attached figure and fig: 3-4) and
the one or more bleed paths are defined on at least one of the upper surface and the lower surface of the bumper (see arrow 150, Fig: 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shock absorber with frequency dependent passive valve of the Nowaczyk’ 518 to make the bumper having an upper surface abutting the housing and a lower surface abutting the spool valve and the one or more bleed paths are defined on at least one of the upper surface and the lower surface of the bumper as taught by another invention of Nowaczyk’ 432, in order to provide the art with a frequency dependent hydraulic damper or shock absorber that provides soft damping in rebound or compression strokes of the hydraulic damper or shock absorber. Soft 

As per claim 20, Nowaczyk’ 518 wherein the one or more bleed paths are defined on an inner surface of the housing (Attached figure and fig: 5).

As per claim 21, Nowaczyk’ 518 wherein the one or more bleed paths are defined on an upper surface of the spool valve (Attached figure and fig: 5).

    PNG
    media_image2.png
    774
    756
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments, see REMARK, filed 03/08/2021, with respect to the rejection(s) of claim(s) , claims 1-3, 6-12, 15-17 and 20-21 under 35 U.S. C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made another invention of Nowaczyk et al. (US – 2016/0047432 A1, herein after Nowaczyk’ 432) and further in view of another invention of Nowaczyk et al. (US – 2015/0053518 A1, herein after Nowaczyk’ 518).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657